DETAILED ACTION
This is a final Office action addressing applicant’s response 20 October 2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are cancelled.
Claims 14-18 are pending and examined.

Proposed Claim for Allowability
The following claim has been drafted by the examiner (it is a proposed amendment of applicant’s claim 14) and considered to distinguish patentably over the art of record in this application, and it presented to applicant for consideration: 

Claim 14: (proposed amendment) A moisture barrier molding for use in combination with a plurality of wall panels comprising: 
a first attachment surface and a second attachment surface, each of the attachment surfaces extending laterally and generally perpendicularly from a divider member; 
the divider member having a first side upon which [[rest]] rests a first one of the wall panels, and a second side opposite the first side, the first attachment surface extending from the first side of the divider member and the second attachment surface extending from the second side of the divider member; 
a plurality of tabs, each of the tabs formed by having three sides cut from the second attachment surface, each of the tabs having a fourth side connected to the second attachment surface, each of the tabs being bent about the fourth side and extending perpendicular to the second attachment surface so as to form an aeriation hole extending through a thickness of the second attachment surface, each of the tabs having a lower surface and an upper surface opposite the lower surface;
the moisture barrier being installed substantially perpendicular a longitudinal axis of a plurality of vertical wall studs such that the divider portion lies substantially parallel to and above a floor surface, wherein a baseboard placed atop the floor surface abuts the lower surfaces of the tabs, and a space is provided between the upper surface of the tabs and the lower surface of the divider, and the aeriation holes are between the upper surface of the tabs and the divider. 

Drawings
Applicant’s replacement drawings are entered.

Specification
Applicant’s amendment to the specification is entered.

The amendment filed 20 October 2022, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

paragraph [2], applicant states the molding may be made from “cold formed metal” as opposed to “cold formed galvanized steel” as initially disclosed; 
paragraph [5], the moisture barrier being perpendicular to the vertical studs and parallel to the floor surface did not appear in the originally filed disclosure; while the figures appear to show a perpendicular and parallel relationship, the disclosure is not clear enough to conclusively determine this.

Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
35 USC 112(a) and 112(b):
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Below is a reproduction of applicant’s claims with the examiner’s comments in bold italics.  The examiner may not each instance of repeat issues (e.g. antecedent basis) for brevity.

Claims 14 and 18 are rejected under 35 USC 112(a) and or 112(b) as containing new matter under 35 USC 112(a) or being indefinite under 35 USC 112(b) for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Claim 14: A moisture barrier molding for use in combination with wall panels comprising a pair of two attachment surfaces extending laterally and generally perpendicularly from a divider member (the examiner suggests adding punctuation, e.g., a “;” or “,” to clarify the language) the divider member having an upward side upon which rest the wall panels, and a downward side; extending perpendicularly from the upward side is a top portion (the examiner suggests providing the actual limitation first – e.g., “a top portion”, then provide the language addressing the limitation – e.g., “extending perpendicularly…” for clarity) of one of the two attachment surfaces and a bottom portion of the other of the two attachment surfaces; the divider portion has; (the punctuation as used renders the claim language indefinite as it is unclear with what the limitations associate) the moisture barrier being installed perpendicularly to vertical wall studs (“vertical wall studs” did not appear in the disclosure as originally filed, nor is the originally filed disclosure sufficient to conclude that this limitation is present in the originally filed disclosure; as a result it is considered new matter under 35 USC 112(a)) such that the divider portion lies parallel (“parallel” is considered new matter under 35 USC 112(a) for the same reasons as “vertical wall studs” above) and above a floor surface in such a way that a baseboard running atop the floor surface runs under the divider portion at a distance from the divider portion determined by a plurality of tabs extending perpendicularly from the bottom side (indefinite under 35 USC 112(b) as lacking antecedent basis) such that the baseboard makes contact under the plurality of abs (objected to and suggested as “tabs”) and a void is thus created between the plurality of tabs and the downward side of the divider portion; the plurality of tabs, being folded outwardly from the bottom side (indefinite as this limitation has already been claimed) of one of the two attachment s(lacks antecedent basis).  

Claim 15: The moisture barrier molding of claim 14 wherein the moisture barrier molding is made out of cold formed metal (“cold formed metal” is considered new matter under 35 USC 112(a) as this feature was not present in the initially filed disclosure – “cold formed galvanized steel” is in paragraph [18] of the originally filed specification).
  
Allowable Subject Matter
The examiner reserves comment on the allocability of claims 14-18 pending resolution of the rejections under 35 USC 112(a) and 112(b).  The examiner has no further art to cite at this time.  A stated, the above amended claim as proposed by the examiner would render claim 14 allowable.

Response to Arguments
The following addresses applicant’s remarks/arguments dated 20 October 2022:

Amendments to the specification (response: page 10):
	 The examiner addressed applicant’s amendments to the specification above, and will not repeat the matters here for brevity.

Claims rejections – 35 USC 101 and 112 (response: page 10):
		Applicant’s cancelling of claims 1-13 render the rejections of the respective claims under this heading moot.  

Claim rejections – 35 USC 103 (response: page 10):
		As notes above, the examiner has no art to cite against the new claims, however issues under 35 USC 112(a) and 112(b) are present.  

		Applicant’s courtesies are appreciated.  The examiner is willing to discuss the present application in an interview to advance prosecution and bring the present application to closure.

 		Miscellaneous
Applicant should respectfully note that this action closes prosecution on the merits.  As a result, applicant has several options.  Below are the most common options, however, please note that this list is not exhaustive and the examiner again stresses the retention of a registered practitioner to secure the applicant's best interests.
Request an interview after final.  See MPEP §713.09.
File an after final response.  See MPEP §714.12, §714.13.
Appeal to the Patent and Trademark Appeal Board.  See MPEP §1200
File a Request for Continued Examination (RCE).  See MPEP §706.07(h).
File a continuation.  See MPEP §201.06-§201.08.
Allow the case to go abandoned.  See MPEP §711.

A copy of the MPEP is available for electronic viewing at the uspto.gov link provided below:

http://www.uspto.gov/web/offices/pac/mpep/index.html

Should applicant wish further explanation of these options, the examiner is certainly willing to elaborate upon each of these in a scheduled telephonic interview.  The examiner encourages applicant to contact the examiner within 30 days of the mailing date of this action to avoid potential extension fees, or unwanted abandonment, associated with a delayed response.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649